DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (Translation of WO2017/029893) in view of Brown et al (U.S. PGPub # 2017/0350859).
Regarding Independent Claim 14, Watanabe teaches:
An ion concentration measuring device that measures the concentration of ions contained in a solution (Fig. 2 Element 200.), comprising: 
an ion detection element that generates a first potential based on the concentration (Fig. 1A-C Elements 102 & 104 and pages 3 & 6 of translation.); 
a first electrode that outputs the first potential (Fig. 1A-C Element 104 and pages 3 & 6 of translation.); 
a memory that stores data (Fig. 1A-C Element 103 and page 5 of translation.); 
a reader-writer that writes data to the memory or reads data from the memory (Fig. 1A-C Element 103 and page 5 of translation.); and 
a controller that uses the first potential to calculate the concentration (Fig. 2 Element 202 and pages 5-7 of translation.), wherein 
the ion detection element and the memory are installed in a first cartridge (Fig. 1A-C Element 101 and page 3 of translation.), 
the memory has a normal mode in which normal power is supplied (Fig. 1A-C Element 103 and pages 5-6 of translation.) and a standby mode in 
the controller sets the memory to the normal mode in a memory access period excluding a potential measurement period for which the controller acquires a potential value corresponding to the first potential output by the first electrode (Fig. 1A-C Element 103 and pages 5-6 of translation.), and 
the controller sets the memory to the standby mode when the memory access period is complete (Fig. 1A-C Element 103 and pages 5-6 of translation.), the ion concentration measuring device further comprising: 
Watanabe does not explicitly teach:
a temperature sensor that measures a peripheral temperature around the ion detection element; and 
a temperature control device that adjusts the peripheral temperature around the ion detection element in accordance with the result of the detection by the temperature sensor, wherein as the peripheral temperature around the ion detection element detected by the temperature sensor is higher, the controller reduces the rate of the writing to the memory to suppress the amount of heat generated from the memory in the writing of the data to the memory.
Brown teaches:
a temperature sensor that measures a peripheral temperature around the ion detection element (Paragraph 0156 wherein the control unit controls the temperature of the cartridge and sensor. It necessarily measures the temperature.); and 

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Brown to the teachings of Watanabe such that the a temperature sensor that measures a peripheral temperature around the ion detection element; and a temperature control device that adjusts the peripheral temperature around the ion detection element in accordance with the result of the detection by the temperature sensor, wherein as the peripheral temperature around the ion detection element detected by the temperature sensor is higher, the controller reduces the rate of the writing to the memory to suppress the amount of heat generated from the memory in the writing of the data to the memory because this is an easy and cheap way to reliably control the temperature of the system.
Regarding Claim 15, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe teaches
Regarding Claim 16, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe does not explicitly teach the controller supplies power to the temperature sensor and the temperature control device in a temperature control period excluding the potential measurement period, and the controller blocks the supply of power to the temperature sensor and the temperature control device when the temperature control period is complete.
Brown teaches the controller supplies power to the temperature sensor and the temperature control device in a temperature control period excluding the potential measurement period, and the controller blocks the supply of power to the temperature sensor and the temperature control device when the temperature control period is complete (Paragraphs 0184-0186.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Brown to the teachings of Watanabe such that the controller supplies power to the temperature sensor and the temperature control device in a temperature control period excluding the potential measurement period, and the controller blocks the supply of power to the temperature sensor and the temperature control device when the temperature control period is complete because this is an easy and cheap way to reliably control the temperature of the system.
Regarding Claim 17, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe teaches the reader-writer writes, to the memory, at least any of a result of calculating the concentration, a time and date when the concentration has been 
Regarding Claim 18, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe does not explicitly teach a storage unit that stores characteristic data describing an association relationship between a potential generated by the ion detection element and a temperature of the ion detection element, wherein the controller calculates the concentration by referencing the characteristic data using the result of the detection by the temperature sensor.
Brown teaches a storage unit that stores characteristic data describing an association relationship between a potential generated by the ion detection element and a temperature of the ion detection element, wherein the controller calculates the concentration by referencing the characteristic data using the result of the detection by the temperature sensor (Paragraphs 0156 & 0184.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Brown to the teachings of Watanabe such that a storage unit that stores characteristic data describing an association relationship between a potential generated by the ion detection element and a temperature of the ion detection element, wherein the controller calculates the concentration by referencing 
Regarding Claim 19, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe does not explicitly teach that when data is not completely written to the memory in the memory access period, the controller temporarily holds the data that has not been written, and when the memory access period has come next, the controller writes, to the memory, the data that has not been written.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a situation wherein when data is not completely written to the memory in the memory access period, the controller temporarily holds the data that has not been written, and when the memory access period has come next, the controller writes, to the memory, the data that has not been written because this allows one to avoid data loss and more reliably collect data.
Regarding Claim 20, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe does not explicitly teach the temperature sensor and the temperature control device are installed in the first cartridge.
Brown teaches the temperature sensor and the temperature control device are installed in the first cartridge (Paragraphs 0156 & 0184.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Brown to the teachings of Watanabe such that the 
Regarding Claim 21, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe teaches the first cartridge further includes gel that is in electrical contact with the ion detection element and the first electrode, and the first cartridge has a through-hole that causes the solution to flow to make fluid contact with the ion detection element (See page 4 of translation lines 149-159.).
Regarding Claim 22, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe teaches the first cartridge is configured so that the first cartridge is attachable and detachable to and from the ion concentration measuring device (Fig. 1A-C Element 101 and page 3 of translation wherein the cartridge, or any structure, is necessarily attachable and detachable because it can be made and disassembled.).
Regarding Claim 23, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe teaches
Regarding Claim 24, Watanabe & Brown teach all elements of claim 14, upon which this claim depends.
Watanabe teaches a Na ion detection cartridge including a Na ion detection element that generates a potential based on the concentration of Na ions; a K ion detection cartridge including a K ion detection element that generates a potential based on the concentration of K ions; and a Cl ion detection cartridge including a Cl ion detection element that generates a potential based on the concentration of Cl ions (Fig. 2 Elements 217-220 and associated text.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents not only analogous art that teaches some of the limitations claimed by Applicant but also the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858